Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
The Information Disclosure statement (IDS) filed 02/08/2021 including the US Patents/PG Pub, Foreign references and non-patent literature has been considered. 

Examiner’s Statement of Reasons for Allowance
	The closest prior art is Martinez et al. (Plos ONE, 5:1-11 (2010). Martinez et al. discloses certain resistant starches designated Type 2 and Type 4. Certain groups of colonic bacteria are affected by Type 4 resistant starch including Bifidobacterium adolescentis and Parabacteroides. However, Type 4 resistant starch is high molecular weight granular starch that is cross-linked by phosphate. 
	The presently claimed edible composition comprises non-linear dextrose oligomers that are synthesized at a temperature of at least 149 C using a chemical acidic catalyst. The reactant used is hydrolyzed corn starch. The claimed edible composition is a Parabacteroides, Oscillibacter, Alistipes, and Anaerococcus.
	The presently claimed invention remains novel and unobvious over the information provided by IDS of 02/08/2021.
	Claims 104-105, 109, 111-118, 120-125, 127, 129-134 are novel and unobvious. Claims 104-105, 109, 111-118, 120-125, 127, 129-134 are allowed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HAMID R BADR/Primary Examiner, Art Unit 1791